 
 
I 
108th CONGRESS
2d Session
H. R. 3747 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2004 
Mr. Walden of Oregon introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Bureau of Reclamation to participate in the rehabilitation of the Wallowa Lake Dam in Oregon, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wallowa Lake Dam Rehabilitation and Water Management Act of 2004.
2.DefinitionsIn this Act:
(1)Associated ditch companies, incorporatedThe term Associated Ditch Companies, Incorporated means the non-profit corporation by that name (as established under the laws of the State of Oregon) that operates Wallowa Lake Dam.
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.
(3)Wallowa lake dam rehabilitation programThe term Wallowa Lake Dam Rehabilitation Program means the program for the rehabilitation of the Wallowa Lake Dam in Oregon, as contained in the engineering document entitled, Phase I Dam Assessment and Preliminary Engineering Design, dated October 2001, and on file with the Bureau of Reclamation.
(4)Wallowa valley water management planThe term Wallowa Valley Water Management Plan means the program developed for the Wallowa River watershed, as contained in the document entitled Wallowa Lake Dam Rehabilitation and Water Management Plan Vision Statement, dated February 2001, and on file with the Bureau of Reclamation.
3.Authorization to participate in program
(a)AuthorizationThe Secretary—
(1)may provide funding to the Associated Ditch Companies, Incorporated, in order for the Associated Ditch Companies, Incorporated, to plan, design and construct facilities needed to implement the Wallowa Lake Dam Rehabilitation Program; and
(2)in cooperation with tribal, State and local governmental entities, may participate in planning, design and construction of facilities needed to implement the Wallowa Valley Water Management Plan.
(b)Cost sharing
(1)In generalThe Federal share of the costs of activities authorized under this Act shall not exceed 80 percent.
(2)Exclusions from federal shareThere shall not be credited against the Federal share of such costs—
(A)any expenditure by the Bonneville Power Administration in the Wallowa River watershed; and
(B)expenditures made by individual farmers in any Federal farm or conservation program.
(c)Compliance with state lawThe Secretary, in carrying out this Act, shall comply with otherwise applicable State water law.
(d)Prohibition on holding titleThe Federal Government shall not hold title to any facility rehabilitated or constructed under this Act.
(e)Prohibition on operation and maintenanceThe Federal Government shall not be responsible for the operation and maintenance of any facility constructed or rehabilitated under this Act.
(f)Ownership and operation of fish passage facilityAny facility located at Wallowa Lake Dam for trapping and transportation of migratory adult salmon may be owned and operated only by the Nez Perce Tribe.
4.Relationship to other lawActivities funded under this Act shall not be considered a supplemental or additional benefit under the Act of June 17, 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
5.AppropriationsThere is authorized to be appropriated to the Secretary $32,000,000 for the Federal share of the costs of activities authorized under this Act.
 
